Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 08/07/2019 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Majumdar et al.(US 2016/0125345 A1) teach: [0071] FIG. 6 depicts an exemplary user interface that can be generated in accordance with exemplary embodiments of the present disclosure for displaying store activity data and operational health metric data. More detailed information regarding the on-shelf-availability score and/or operational health of one or more stores can be displayed to the user via a Metrics Table 600. The table 600 can include various charts, graphs, and adoption indices corresponding to key operational health metrics. For example, chart 602 shows items binned by hour, chart 604 shows manual picks by hour, chart 606 shows manual counts by hour, chart 614 shows pick completion by week, chart 616 shows bin accuracy, chart 608 shows manual counts vs. manual picks, graph 610 shows total counts (both manual and automatic), and graph 612 shows total picks (both manual and automatic). As described above, each of these charts, graphs, and tables can be filtered using one or more of the quick filters 502. Additionally, the operational health metrics of a single store or a group of stores can be presented by selecting one or more of the graphical indicators 504. Once selected, the GUI can display the operational health score, process adoption score information, a graph of operational health metric data, an on-shelf-availability score, a process adoption score by market, a weekly adoption score, an information comparison chart (e.g., comparing the current on-shelf-availability score or operational health score compared to previous scores), or other store data corresponding to the one or more selected graphical indicators.
The prior art of record alone or in combination failed to teach, independent claims 1, 7 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar (US 10492981 B1) teach: In various examples, a device for measuring a person's consumption of at least one selected type of food, ingredient, or nutrient can provide feedback to the person that is selected from the group consisting of: augmented reality feedback (such as virtual visual elements superimposed on foods within a person's field of vision); changes in a picture or image of a person reflecting the likely effects of a continued pattern of food consumption; display of a person's progress toward achieving energy balance, weight management, dietary, or other health-related goals; graphical display of foods, ingredients, or nutrients consumed relative to standard amounts (such as embodied in pie charts, bar charts, percentages, color spectrums, icons, emoticons, animations, and morphed images); graphical representations of food items; graphical representations of the effects of eating particular foods; holographic display; information on a computer display screen (such as a graphical user interface); lights, pictures, images, or other optical feedback; touch screen display; and visual feedback through electronically-functional eyewear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656